Citation Nr: 9910858	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-04 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
ankle disorder.  

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected left ankle 
disorder.

3.  Entitlement to service connection for a hip disorder, 
claimed as secondary to a service-connected left ankle 
disorder.  

4.  Entitlement to an increased rating for a left ankle 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1953.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  A right knee disorder was not incurred or aggravated as a 
result of the veteran's service-connected left ankle disorder 
or by any other incident of his active service.  

3.  A back disorder was not incurred in or aggravated as a 
result of the veteran's service-connected left ankle disorder 
or by any other incident of his active service.  

4.  A hip disorder was not incurred or aggravated as a result 
of the veteran's service-connected left ankle disorder or by 
any other incident of his active service.  

5. The veteran's left ankle is not shown to be ankylosed, and 
his service-connected left ankle disorder is productive of 
not more than marked limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran's claimed right knee disorder was not 
incurred or aggravated by his service-connected left ankle 
disorder, or by any other incident of his active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.312 
(1998).  

2.  The veteran's claimed back disorder was not incurred or 
aggravated by his service-connected left ankle disorder or by 
any other incident of his active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.312 (1998).  

3.  The veteran's claimed hip disorder was not incurred or 
aggravated by his service-connected left ankle disorder, or 
by any other incident of his active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303, 3.312 (1998).  

4.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left ankle disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  In addition, service connection 
may be granted for a disability shown to be proximately due 
to or the result of a service-connected disorder.  See 
38 C.F.R. § 3.310(a) (1998).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for any 
disorder which was either caused or aggravated by a service-
connected disorder.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).  

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented claims which are not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to those claims.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  

A brief review of the record shows that the veteran was 
granted service connection for residuals of a left ankle 
fracture by a rating decision of March 1974, and that he is 
currently assigned a 20 percent evaluation for a left ankle 
disorder.  The veteran's service medical records are negative 
for any indication of right knee, back, or hip disorders.  
The veteran contends that these disorders are the result of a 
weakened musculoskeletal structure in his left ankle area and 
also the result of an altered gait caused by his service-
connected left ankle disorder.  

In support of his claim, the veteran submitted VA medical 
treatment records and reports of VA rating examinations 
dating from November 1973 through September 1998.  A report 
of a neurological examination conducted in October 1996 shows 
that the veteran's treating physician opined that the veteran 
had a recurring chronic low back strain which was aggravated 
by left ankle weakness of an unknown source.  However, in his 
discussion of the veteran's physical condition, the physician 
stated that he felt that the veteran's left ankle weakness 
was secondary somehow to repeated back injury.  

Subsequent VA treatment records dating from September 1996 
through February 1997 appear to support this conclusion.  
These treatment records contain a treating physician's 
assessment that based on the veteran's subjective complaints, 
the mechanical basis for hip and knee pain was based on foot 
misalignment, pes planus, and limited ankle range of motion.  
The report of a VA rating examination dated in July 1997 
indicates that the veteran complained of low back and hip 
pain as a result of having had to favor the left ankle, and 
pain on bending was objectively noted.  However, while the X-
ray report indicated that he had degenerative changes at L5-
S1, there was no evidence of spondylolysis or 
spondylolisthesis.  The examiner concluded with diagnoses of 
lumbar spondylosis, unrelated to the veteran's residuals of 
an ankle fracture.  In addition, the examiner found that the 
veteran did not have a hip disorder.  

In April 1998, the veteran appeared with his wife at a 
personal hearing before a Hearing Officer at the RO.  The 
veteran testified that his treating VA physician had informed 
him that his left ankle disorder caused him to walk with an 
altered gait, which led, in turn, to back, hip, and also 
intermittent right knee pain.  He stated that over time, his 
left ankle became progressively weak, would not fully support 
his body weight, and that it caused him to alter his gait to 
favor that ankle.  

At his hearing, the veteran also provided a medical treatment 
record dated in February 1998 from his VA treating physician 
which indicated that the veteran continued to experience 
chronic pain and instability in his left ankle.  The 
physician noted that the veteran also experienced significant 
left foot pronation secondary to his ankle weakness, and 
concluded with a diagnosis of ligamentous instability of the 
left ankle with abnormal gait causing low back/buttock pain 
with intermittent right knee pain.  

In order to clarify and reconcile the above diagnoses, the 
veteran underwent an additional VA rating examination in June 
1998.  The report of that examination shows that the 
veteran's ranges of motion in the affected areas, his knees, 
hips, back, and ankles were essentially normal.  The examiner 
concluded with diagnoses of:  history of nondisplaced left 
ankle fracture, healed; post-immobilizational talocalcaneal 
stiffness, left; mild talocalcaneal degenerative joint 
disease, left; bilateral pes planus; leg length discrepancy 
(the left leg was found to be two centimeters longer than the 
right leg); mechanical low back pain; bilateral genu varum - 
greater on the right; chronic lateral collateral ligament 
sprain, right knee; and lumbar spondylosis.  

With respect to the veteran's specific claims for service 
connection for his back disorder, the examiner stated that a 
causal relationship between the veteran's service-connected 
ankle disorder and his back pain could not be stated to exist 
within a reasonable medical probability, nor was it as least 
as likely as not that a relationship between the two 
disorders existed.  In support of this conclusion, the 
examiner stated that mechanical low back pain is a common 
condition of unknown etiology, and that there was no evidence 
that factors such as leg-length discrepancy caused such 
symptoms.  Further, talocalcaneal stiffness was of minor 
importance, and could not reasonably be responsible for the 
development of low back pain.  

The examiner also found that the veteran did not have any 
impairment with respect to his left hip.  He observed that 
the veteran's complaints of hip pain were part of his 
mechanical low back pain syndrome.  In addition, the examiner 
observed that the veteran had a varus deformity of the right 
knee which caused chronic strain of the lateral collateral 
ligament of the knee.  There was no evidence to suggest that 
the veteran's knee pain was due to the stiffness of his left 
talocalcaneal joint, since the ankle joint had minimal, if 
any, effect on the transmission of load bearing forces 
through the right lower limb.  Further, the examiner stated 
that there was no evidence to suggest that talocalcaneal 
stiffness would cause a significant permanent deterioration 
of the low back or the right knee resulting in an aggravation 
of either condition.  

Based on its evaluation of the above discussed medical 
evidence, the Board must conclude that the preponderance of 
the evidence is against the veteran's claims for service 
connection for right knee, back, and hip disorders, claimed 
as secondary to his service-connected left ankle disorder.  
The Board acknowledges that the veteran currently experiences 
low back, hip, and intermittent right knee pain, but finds 
that in light of the June 1998 rating examination report, the 
evidence does not support a finding of secondary service 
connection for the claimed disabilities.  As noted, the 
veteran's service medical records are negative for any 
indication of the low back, hip, and intermittent right knee 
pain at issue here.  Moreover, he has not maintained that 
these conditions were incurred during his active service, or 
within a year of his separation from service.  

The Board also acknowledges the reports by the veteran's 
treating neurologists suggesting that the veteran's service-
connected left ankle disorder and the altered gait resulting 
therefrom caused his claimed back, hip, and intermittent 
right knee pain.  However, the Board notes that these 
opinions do not appear to be supported by a rationale for 
making such assertions, nor do they appear to be supported by 
the evidence of record.  In addition, the treatment record 
dated in September 1996, relied upon in part by the veteran 
to establish secondary service connection for his back and 
hip pain, contains contradictory statements.  The treating 
physician first states that the veteran's "left foot drop" 
was aggravating low back pain.  The physician also noted that 
the veteran had experienced multiple back injuries.  Then, he 
asserted that he felt the veteran's left ankle weakness was 
secondary to repeated back injury.  However, the physician 
concluded with an impression of chronic low back strain 
aggravated by left ankle weakness of an unknown source.  

The Board does not find this evidence, in addition to other 
treatment records dated in January and February 1997 and 
February 1998, to be persuasive, as those records do not 
reflect the rationale and evidence used to arrive at the 
physicians' conclusions stated therein, namely that the 
veteran's back, hip, and intermittent right knee pain were 
caused by altered gait caused in turn by the veteran's 
service-connected left ankle disorder.  Without repeating its 
discussion of the findings made by the examiner who conducted 
the June 1998 rating examination, the Board finds this 
evidence to be persuasive, in that based on a review of the 
medical evidence, including a physical examination of the 
veteran, the examiner was able to support his conclusions 
with a fully stated rationale.  

Further, the Board has considered the aforementioned lay 
statements and hearing testimony by the veteran and his wife, 
to the effect that his service-connected left ankle has 
become progressively worse, and that his altered gait has 
resulted in back, hip, and intermittent right knee pain.  
However, such lay statements do not constitute medical 
evidence.  As laypersons, lacking in medical training and 
expertise, the veteran and his wife are not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses and opinions as to medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board finds that the evidence as stated 
above is not in equipoise, and that the preponderance of the 
evidence is against the veteran's claims for service 
connection for hip, back, and right knee disorders, claimed 
as secondary to his service-connected left ankle disorder.  


II.  Increased Rating

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has the duty to assist him in developing facts which are 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and a transcript of testimony given at a 
personal hearing before a Hearing Officer at the RO.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

A brief review of the record reveals that the veteran was 
initially granted service connection for residuals of a left 
ankle fracture by a rating decision of March 1974.  He was 
assigned a noncompensable evaluation, effective from October 
16, 1973.  By a rating decision of February 1991, the 
veteran's assigned disability evaluation was increased to 10 
percent, effective from November 29, 1990.  This increased 
rating was based on VA treatment records dating from December 
1988 through November 1990, and the report of a VA rating 
examination of January 1991 which showed that the veteran had 
approximately 50 percent limited motion in his left ankle 
with objective evidence of pain on motion.  Such limitation 
of motion and objective evidence of pain on motion was 
characterized as a moderate limitation of motion, warranting 
assignment of a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

During the pendency of this appeal, the veteran's assigned 
disability rating was increased to 20 percent, effective from 
May 28, 1997, based on evidence showing what was 
characterized as marked limitation of motion, with objective 
evidence of pain and weakness on motion.  Under the relevant 
criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1998), assignment of a 20 percent evaluation is the highest 
available.  

Evidence submitted in support of the veteran's claim to 
reopen consists of reports of VA rating examinations dated in 
July 1997 and June 1998, VA outpatient treatment records 
dating from September 1996 through September 1998, and a 
transcript of personal hearing testimony given at the RO in 
April 1998.  The VA outpatient treatment records show that 
the veteran developed some degenerative changes in his left 
ankle over a period of time.  In addition, weakness and mild 
pain on motion was noted.  However, no joint deformity was 
found.  In September, 1998, the veteran was also found to 
have developed a heel spur on his left foot.  

The report of the July 1997 rating examination showed that 
the veteran's range of motion in his left ankle consisted of 
0 degrees of dorsiflexion, and 35 degrees of plantar flexion.  
Under the Rating Schedule, 20 degrees of dorsiflexion and 45 
degrees of plantar flexion are considered "normal."  See 
38 C.F.R. § 4.71, Plate II (1998).  However, the report of 
the most recent VA rating examination of June 1998 shows that 
the veteran had dorsiflexion of 5 degrees and 60 degrees of 
plantar flexion.  The examiner found that the veteran's 
disability with respect to his left ankle disorder involved 
stiffness in the talocalcaneal joint due to post-injury 
immobilization.  

In the personal hearing of April 1998, the veteran and his 
wife testified that his left ankle had become progressively 
weak over time, and that it caused significant impairment of 
his daily activities, making it difficult to walk unassisted.  
He also stated that his ankle disability had resulted in four 
falls, and that he required the use of a cane on standing for 
extended periods.  

Applying the criteria for impairment of the ankle under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998), the Board 
concludes that taking pain and weakness into consideration, 
the evidence supports the assignment of a 20 percent 
evaluation for the veteran's left ankle disorder.  The board 
also finds that the preponderance of the evidence is against 
assignment of a higher rating under any other diagnostic 
code.  Under Diagnostic Code 5271, a 10 percent evaluation is 
contemplated for moderate limitation of motion of the ankle.  
A 20 percent evaluation is contemplated for marked limitation 
of motion.  As noted, a 20 percent evaluation is the highest 
available under Diagnostic Code 5271.  

The contemporaneous VA treatment records show that the 
veteran objectively manifests mild pain and weakness on 
motion in his ankle, and the Board has taken pain and 
weakness into consideration in its decision to assign a 20 
percent evaluation for the veteran's left ankle disability.  
However, the reports of the most recent VA rating 
examinations of July 1997 and June 1998 respectively show 
limitation of motion to be 0 degrees of dorsiflexion and 30 
degrees of plantar flexion, and 5 degrees of dorsiflexion, 
and 60 degrees of plantar flexion, respectively.  Such 
limitation of motion would arguably be described as moderate 
to marked, but given the veteran's objectively demonstrated 
pain and weakness on motion, the Board finds that resolving 
all reasonable doubt in favor of the veteran, assignment of a 
20 percent evaluation for marked impairment is appropriate.  
See 38 C.F.R. § 4.40, 4.45; DeLuca, supra.  The Board further 
finds that as the veteran's left ankle is not shown to be 
ankylosed, and that as a 20 percent evaluation is the highest 
rating available under Diagnostic Code 5271, assignment of an 
additional evaluation based on painful joint motion is not 
for consideration at this time, particularly in view of the 
fact that both the Board and the RO have considered such in 
the decision to assign a 20 percent evaluation.  

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) have also been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Here, there has been 
no showing that the disability under consideration has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization or other treatment, or 
otherwise renders impracticable the regular schedular 
standards.  The Board recognizes that the veteran has 
undergone outpatient treatment for his left ankle more 
frequently in recent years, but the most recent examination 
reports and treatment records do not reflect a disability to 
the degree of severity as reported by the veteran.  In the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's left ankle disorder.  




ORDER

Service connection for a right knee disorder, claimed as 
secondary to a service-connected left ankle disorder, is 
denied.  

Service connection for a back disorder, claimed as secondary 
to a service-connected left ankle disorder, is denied.  

Service connection for a hip disorder, claimed as secondary 
to a service-connected left ankle disorder, is denied.  

Assignment of an evaluation in excess of 20 percent for a 
left ankle disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

